Citation Nr: 1139079	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  07-14 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1966 to July 1970.  His awards and medals include the Bronze Star Medal with "V" Device and the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

When this case most recently was before the Board in December 2009, it was decided in part and remanded in part for additional evidentiary development.  The case since has been returned to the Board for further appellate action.


REMAND

In response to the Board's December 2009 remand directives, the Veteran was scheduled for a VA examination for his knees in March 2010.  Review of the claims files shows that the Veteran failed to appear for the scheduled examination.

The Veteran's representative submitted an informal hearing presentation in May 2011 in which it was asserted that the Veteran did not receive notice of the examination and would have reported if notified.  The representative requested that the examination be rescheduled.

The Board also notes that review of the claims files shows, as stated by the representative, that the Veteran reported for another VA examination during the aforementioned (general) time period.

(I hope this is what you were hoping to get from us...)
 
Karen - putting a peanut shell in Mike's water for added protein. Other than that, being a saint after driving nearly non-stop for 2 days.
 
Katie - tagging another van with a Bruin's sign (the van said something about Canadians, aye) while continuing her valiant pursuit of a picture of roadkill... to the point of sacrificing her body for the photo.  Quote at around 3 a.m.- "Wake me up if you see a girl scout selling cookies on the side of the road."
 
Paul - nearly knocking the bottle of Ibuprofen out of my hand when hearing of the bet with the other van to consume fewer pills (or was that more pills)?
 
Mike (tall Mike) - taking "reach the beach" to epic levels by actually wading into the ocean (yeah, not warm) up to around his shins. 
 
Deirdre - In an endless plot to avoid meeting Christian, she effectively diverted our attention with promises of more van snacks, massages, and ponies.  Quote - "Wouldn't it be easier to reach the beach on a pony?"
 
Mike (not from Infinity) - having an epic weekend himself filled with said van snacks (namely Nerds and Sun Chips) and a mountain of free beer tokens from an awesome friend/stranger to the rest of us.
 
Me - experiencing stomach cramping after the last leg, holding aforementioned beer token to the sky, praying for the beer gods to relieve my pain so that I could partake in said beverage.  Quote - "I think the pink Nerds are fighting the purple ones."
 
(One story is not real.)
 
~Riley
(I hope this is what you were hoping to get from us...)
 
Karen - putting a peanut shell in Mike's water for added protein. Other than that, being a saint after driving nearly non-stop for 2 days.
 
Katie - tagging another van with a Bruin's sign (the van said something about Canadians, aye) while continuing her valiant pursuit of a picture of roadkill... to the point of sacrificing her body for the photo.  Quote at around 3 a.m.- "Wake me up if you see a girl scout selling cookies on the side of the road."
 
Paul - nearly knocking the bottle of Ibuprofen out of my hand when hearing of the bet with the other van to consume fewer pills (or was that more pills)?
 
Mike (tall Mike) - taking "reach the beach" to epic levels by actually wading into the ocean (yeah, not warm) up to around his shins. 
 
Deirdre - In an endless plot to avoid meeting Christian, she effectively diverted our attention with promises of more van snacks, massages, and ponies.  Quote - "Wouldn't it be easier to reach the beach on a pony?"
 
Mike (not from Infinity) - having an epic weekend himself filled with said van snacks (namely Nerds and Sun Chips) and a mountain of free beer tokens from an awesome friend/stranger to the rest of us.
 
Me - experiencing stomach cramping after the last leg, holding aforementioned beer token to the sky, praying for the beer gods to relieve my pain so that I could partake in said beverage.  Quote - "I think the pink Nerds are fighting the purple ones."
 
(One story is not real.)
Based on the foregoing, the Board finds that good cause for failing to attend the scheduled VA examination has been demonstrated, and the Veteran should be given another opportunity to appear.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center in Washington, D.C., for the following actions:

1.  The Veteran should be provided an examination by a physician with appropriate expertise to determine the nature and etiology of all disorders of the knees present during the period of the claim.  The claims folders must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based upon the claims folder reviews and the examination results, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) with respect to each disorder of either knee present at any time during the period of the claim that the disorder is etiologically related to the Veteran's active service. 

The rationale for each opinion expressed must be provided.  For purposes of the opinion, the examiner should assume that the Veteran is credible.

2.  The AMC or the RO also should undertake any other development it determines to be warranted 

3.  Then, the RO or the AMC should readjudicate the Veteran's claim for service connection for bilateral knee disability based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


